Case 2:19-cv-10374-PA-E Document 97 Filed 03/06/20 Page 1 of 1 Page ID #:655

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                                                 CASE NUMBER:


THIMES SOLUTIONS INC.                                              2:19−cv−10374−PA−E
                                                 Plaintiff(s),

         v.
TP LINK USA CORPORATION, et al.
                                                                   NOTICE TO FILER OF DEFICIENCIES IN
                                               Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

Date Filed:         2/19/2020
Document Number(s):                 91
Title of Document(s):              Request for Inclusion on ECF List of Notice Parties
ERROR(S) WITH DOCUMENT:

A Notice of Appearance can be filed to add an attorney. If attorney is out−of−state, then an Application to
Appear Pro Hac Vice (Form G−64) should be filed.




Other:

Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
notice unless and until the Court directs you to do so.


                                                Clerk, U.S. District Court

Dated: March 6, 2020                            By: /s/ Margo Mead margo_mead@cacd.uscourts.gov
                                                   Deputy Clerk

cc: Assigned District Judge and/or Magistrate Judge

    Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
